         Case 1:18-cr-00661-PGG Document 87 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                               ORDER

ARMANDO JOSE JARQUIN RICO,                                         18 Cr. 661 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Rico is currently detained at the Metropolitan Correctional Center. He

has moved for release on bail. (Dkt. No. 85) The Government has been directed to respond to

Defendant’s application by April 15, 2020. (Dkt. No. 86)

               By April 17, 2020 at 12:00 p.m., Defendant will make a submission stating

whether he consents to having his bail application decided on the papers and waives his right to a

hearing. The Government will likewise make a submission by 12:00 p.m. on April 17, 2020

stating whether it consents to having Defendant's bail application decided on the papers.

Dated: New York, New York
       April 15, 2020
